SOLTERA MINING CORP. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AS AT JANUARY 31, 2008 (Expressed in US dollars) Soltera As at January 31, Atzek As at January 31, Pro Forma Adjustments Pro Forma 2008 2008 (Note 3) Consolidated $ ASSETS CURRENT Cash and cash equivalents 563,343 1,142 (a) (50,000 ) 514,485 Short-term investments 40,250 – 40,250 Prepaid expenses 4,453 6,085 10,538 Loan receivable – current portion 140,000 – 140,000 Other receivables 4,165 1,032 5,197 752,211 8,259 (50,000 ) 710,470 PROPERTY AND EQUIPMENT 3,233 4,708 7,941 LOAN RECEIVABLE – NON-CURRENT PORTION 40,000 – 40,000 795,444 12,967 (50,000 ) 758,411 LIABILITIES CURRENT Accounts payable 7,661 – 7,661 Accrued liabilities 19,378 165 19,543 Due to a related party 23,044 39,473 (a) (39,473 ) 23,044 50,083 39,638 (39,473 ) 50,248 SHAREHOLDERS’ EQUITY COMMON STOCK 42,565 4,571 (a) 16,000 (a) (4,571 ) 58,565 ADDITIONAL PAID-IN CAPITAL 1,113,635 – (a) 848,000 1,961,635 DONATED CAPITAL 15,000 – 15,000 ACCUMULATED OTHER COMPREHENSIVE (LOSS) INCOME (736 ) 4 (a) (4 ) (736 ) DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE (425,103 ) (31,246 ) (a) (901,198 ) (a) 31,246 (1,326,301 ) 745,361 (26,671 ) (10,527 ) 708,163 795,444 12,967 (50,000 ) 758,411 (See accompanying notes) P F - 1 SOLTERA MINING CORP. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS THREE MONTHS ENDED JANUARY 31, 2008 (Amounts in US dollars) Soltera Three Months Ended January 31, Atzek Three Months Ended January 31, Pro Forma Adjustments Pro Forma Consolidated Statement Of 2008 2008 (Note 3) Loss $ REVENUE – EXPENSES General and administrative 35,608 16,577 52,185 Professional fees 43,576 – 43,576 Management fees 36,000 – 36,000 Mineral property costs 27,585 – (a) 901,198 928,783 Travel and accommodation 9,533 – 9,533 Total Expenses 152,302 16,577 901,198 1,170,077 NET LOSS (152,302 ) (16,577 ) 901,198 (1,070,077 ) OTHER COMPREHENSIVE INCOME Foreign Currency Translation Adjustment (375 ) 76 – (299 ) COMPREHENSIVE LOSS (152,677 ) (16,501 ) (901,198 ) (1,070,376 ) Pro forma loss per share (Note 5) LOSS PER SHARE – Basic and diluted – – (0.02 ) (See accompanying notes) P F - 2 SOLTERA MINING CORP. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS YEAR ENDED OCTOBER 31, 2007 (Amounts in US dollars) Soltera Year Ended October 31, Atzek Year Ended October 31, Pro Forma Adjustments Pro Forma Consolidated Statement Of 2007 2007 (Note 3) Loss $ REVENUE – EXPENSES General and administrative 33,428 14,669 48,097 Professional fees 69,603 – 69,603 Management fees 56,250 – 56,250 Mineral property costs 47,974 – (a) 901,198 949,172 Travel and accommodation 26,888 – 26,888 Total Expenses 234,143 14,669 901,198 1,150,010 Net Loss Before Other Items (234,143 ) (14,669 ) (901,198 ) (1,150,010 ) Other Income Interest Income 2,148 – – 2,148 NET LOSS (231,995 ) (14,669 ) (901,198 ) (1,147,862 ) OTHER COMPREHENSIVE INCOME Foreign Currency Translation Adjustment (361 ) (72 ) – (433 ) COMPREHENSIVE LOSS (232,356 ) (14,741 ) (901,198 ) (1,148,295 ) Pro forma loss per share (Note 5) LOSS PER SHARE – Basic and diluted (0.01 ) – (0.02 ) (See accompanying notes) P F - 3 SOLTERA MINING CORP. Notes to Pro Forma Consolidated Financial Statements (Unaudited) (Expressed in US dollars) 1.
